Exhibit 10.1

Execution Version

AMENDMENT NO. 1

TO

ASSET PURCHASE AGREEMENT

DATED SEPTEMBER 7, 2010

This Amendment No. 1 (this “Amendment”) to that certain Purchase Agreement (as
defined herein), dated as of October 13, 2010, is by and among Joseph A.
Sperske, in his capacity as the Seller’s Representative (the “Seller’s
Representative”), Mine Safety Appliances Company, a Pennsylvania corporation
(“MSA”), and Fifty Acquisition Corp., a Nevada corporation (“FAC”).

RECITALS

WHEREAS, the Seller’s Representative, MSA, FAC, General Monitors, Inc., a Nevada
corporation (the “Seller”), Robert DePalma, Darin Brame, George Purvis, Joseph
A. Sperske, as trustee for the 1995 Edwards QSST Trust I, Joseph A. Sperske, as
trustee for the 1995 Edwards QSST Trust II, Joseph A. Sperske, as trustee for
the 1995 Edwards QSST Trust III, Joseph A. Sperske, as trustee for the Joseph A.
Sperske Revocable Trust, and Phillip A. Robbibaro and Michelle Robbibaro, as
trustees for the Robbibaro Family Trust are all party to that certain Asset
Purchase Agreement (the “Purchase Agreement”) dated as of September 7, 2010;

WHEREAS, pursuant to the terms of the Purchase Agreement, Seller was to transfer
title to certain real property in Singapore at the Closing;

WHEREAS, Seller is unable to locate the original Subsidiary Strata Certificate
of Title Volume 399 Folio 72 and the original Subsidiary Strata Certificate of
Title Volume 399 Folio 78 for the transfer of 2 Kallang Pudding Road #09-15 and
#09-16 Singapore 349307; and

WHEREAS, the parties to the Purchase Agreement desire to amend the Purchase
Agreement as set forth in this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt, adequacy
and legal sufficiency of which are hereby acknowledged, intending to be legally
bound, the Parties hereby agree as follows:

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings as set forth in the Purchase Agreement.

Section 2. Amendments to Purchase Agreement. Effective as of the date hereof,
the Purchase Agreement shall be amended by adding the following to the Purchase
Agreement:

(a) “Transfer of Singapore Real Property. Seller shall use commercially
reasonable efforts to obtain replacements for the original Subsidiary Strata
Certificate of Title Volume 399 Folio 72 and the original Subsidiary Strata
Certificate of Title Volume 399 Folio 78 (collectively, the “Replacement
Certificates”) in order to be able to file the transfer documents with the
Singapore Land Authority to transfer the ownership of the real property located
at 2 Kallang Pudding Road #09-15 and #09-16 Singapore 349307 (the “Singapore
Real Property”)



--------------------------------------------------------------------------------

from Seller to FAC. If the Singapore Real Property transfer from Seller to FAC
is not completed through the filing of the transfer documents (along with such
Replacement Certificates) with the Singapore Land Authority within one (1) year
of the Closing Date, FAC shall be entitled to make a claim for Damages from the
Seller Parties under the Purchase Agreement and under the Escrow Agreement, and
any such claim for Damages shall not be subject to the Deductible Amount set
forth in Section 5.1(c). Notwithstanding the foregoing, Buyer covenants that it
will have the Purchase Agreement, which includes the Singapore Real Property
transfer, stamped by the applicable Singapore authority and any associated stamp
fee paid within thirty (30) days of the Closing Date.”

(b) “Consents. With respect to any consents which Buyer indicated to Seller were
required for Closing and which were not obtained at or prior to Closing, Seller
and Seller’s Representative shall assist Buyer after Closing in every reasonable
effort to obtain such consents.”

Section 3. References. From and after the date hereof, any reference to the
Purchase Agreement contained in any notice, request, certificate or other
instrument, document or agreement shall be deemed to include this Amendment
unless the context shall otherwise require.

Section 4. Continued Effectiveness. Except as expressly provided herein, nothing
in this Amendment shall be deemed to waive or modify any of the provisions of
the Purchase Agreement, or any amendment or addendum thereto, and the Purchase
Agreement will remain unchanged and in full force and effect. In the event of
any conflict between the Purchase Agreement and this Amendment, this Amendment
shall prevail.

Section 5. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles.

Section 6. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

(SIGNATURES APPEAR ON THE FOLLOWING PAGE)

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

JOSEPH A. SPERSKE, as Seller’s Representative

/s/ Joseph A. Sperske

MINE SAFETY APPLIANCES COMPANY

By:

 

/s/ Dennis L. Zeitler

Name:

  Dennis L. Zeitler

Title:

  Senior Vice President FIFTY ACQUISITION CORP.

By:

 

/s/ Dennis L. Zeitler

Name:

  Dennis L. Zeitler

Title:

  Treasurer

Signature Page to Amendment No. 1 to the Asset Purchase Agreement